December 1, 2011 Carlos Pacho Senior Assistant Chief Accountant Division of Corporate Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Command Center, Inc. Form 10-K for the fiscal year ended December 31, 2010 Filed March 16, 2011 File No. 0-53088 Dear Mr. Pacho: As was discussed with our outside counsel and agreed upon today, this will confirm that Command Center, Inc., as Registrant, will file a response to Staff’s comment letter, dated November 17, 2011, on or before December 20, 2011. Thank you for your assistance. COMMAND CENTER INC. By: /s/ GlennWelstad GlennWelstad Title: President, Principal Executive Officer
